This office action is in response to the correspondence /response filed by applicant on 03/23/2022.  
Election/Restrictions
Claims 1-20 are allowable. The restriction requirement as set forth in the Office action mailed on 03/15/2022 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement of 03/15/2022 is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 16-20 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, the prior art of record does not teach in combination with the other claimed limitations of the independent claim(s) “an interstage extraction system communicatively coupled with the first turbine section, the interstage extraction system configured to selectively extract turbine extraction air from the first turbine section for providing heat to the emissions reduction system”. 
With respect to independent claim 9, the prior art of record does not teach in combination with the other claimed limitations of the independent claim(s) “an interstage extraction system communicatively coupled with the first turbine section, the interstage extraction system configured to selectively extract turbine extraction air from the first turbine section for providing heat to the second emissions reduction system”. 
With respect to independent claim 16, the prior art of record does not teach in combination with the other claimed limitations of the independent claim(s) “selectively extracting turbine extraction air from a turbine section of the first gas turbine engine for providing heat to the emissions reduction system, the selective extracting based on a comparison of the monitored temperature relative to the operating temperature.”. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William H Rodriguez/Primary Examiner, Art Unit 3741